DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a computer-implemented method for controlling electric vehicle charging infrastructure that is used by a plurality of electric vehicles, the infrastructure comprising a plurality of charging points, the method comprising: receiving schedule information for the electric vehicles, the schedule information including, for each of the electric vehicles, at least one vehicle power characteristic; determining at least one power constraint for each of the electric vehicles based on the vehicle power characteristic; receiving an arrival indication for a respective one of the electric vehicles; and assigning the respective electric vehicle to charge at one of the charging points for at least one time interval according to the respective power constraint.
Regarding claims 2 – 13, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 14, a non-transitory computer-readable medium storing processor- executable instructions, which, when loaded and executed on a computer system, cause the computer system to: receive schedule information for the electric vehicles, the schedule information including, for each of the electric vehicles, at least one vehicle power characteristic; determine at least one power constraint for each of the electric vehicles based on the vehicle power characteristic; receive an arrival indication for a respective one of the electric vehicles; and assign the respective electric vehicle to charge at one of the charging points for at least one time interval according to the respective power constraint.
Regarding claims 15 – 17, 
Regarding claim 18, the prior art does not teach or suggest the combination of wherein, inter alia a computer system for controlling electric vehicle charging infrastructure, the charging infrastructure for use by a plurality of electric vehicles, the infrastructure comprising a plurality of charging points, the system comprising: at least one processor configured to: receive schedule information for the electric vehicles, the schedule information including, for each of the electric vehicles, at least one vehicle power characteristic; determine at least one power constraint for each of the electric vehicles based on the vehicle power characteristic; receive an arrival indication for a respective one of the electric vehicles; assign the respective electric vehicle to charge at one of the charging points for at least one time interval according to the respective power constraint.
Regarding claims 19 – 20, the claims are dependent upon claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8725306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 03/07/2022, with respect to claims 1 – 20 have been fully considered and are persuasive.  The rejection of claims 1- 20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859